Rodgers, P. J.,
This matter concerns an appeal from the judgment entered for defendant before a justice of the peace. Plaintiff, Mamie Bower, within 20 days of the entry of the judgment in this matter, filed her appeal and attached what purported to be a bail in unnamed sum for the payment of all costs accrued or which may be legally recovered against appellant. This bail is insufficient because it does not state an amount certain and is not accompanied by surety.
Defendants ask that the appeal be stricken because of this deficiency.
The Supreme Court of Pennsylvania, in McIlhaney v. Holland, 111 Pa. 684, 636, states:
*703“Where a defective recognizance has been entered, the appellant may be permitted to perfect it. See, also, New Castle Metal Products Company v. Campbell, 131 Pa. Superior Court 367, 369.
. The cases cited by defendant refer to those in which there has been undue delay or where no recognizance was entered.
. Here an attempt was made to comply with the statute and plaintiff, by her answer, stands ready to perfect the bail.

Order

And now, March 12, 1958, the petition and motion of defendants are denied. Plaintiff, Mamie Bower, is directed to file her bail with surety and in an amount certain within 10 days of the entry of this order.